UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-19019 RadNet, Inc. (Exact name of registrant as specified in charter) Delaware 13-3326724 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1510 Cotner Avenue Los Angeles, California (Address of principal executive offices) (Zip Code) (310) 478-7808 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ <>Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer¨ Accelerated filerx Non-accelerated filer¨ Smallerreportingcompany¨ (do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox The number of shares of the registrant’s common stock outstanding on May 4, 2012, was 38,225,482 shares. Table of Contents RADNET, INC. INDEX PART I – FINANCIAL INFORMATION Page ITEM 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets at March 31, 2012 and December 31, 2011 3 Condensed Consolidated Statements of Operations for the Three Months ended March 31, 2012 and 2011 4 Condensed Consolidated Statements of Comprehensive Income (Loss) for the Three Months ended March 31, 2012 and2011 5 Condensed Consolidated Statement of Equity Deficit for the Three Months ended March 31, 2012 6 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2012 and 2011 7 Notes to Condensed Consolidated Financial Statements 9 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 36 ITEM 4. Controls and Procedures 37 PART II – OTHER INFORMATION ITEM 1. Legal Proceedings 38 ITEM 1A. Risk Factors 38 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 ITEM 3. Defaults Upon Senior Securities 38 ITEM 4. Mine Safety Disclosures 38 ITEM 5. Other Information 38 ITEM 6. Exhibits 38 SIGNATURES 39 INDEX TO EXHIBITS 40 2 PART I - FINANCIAL INFORMATION RADNET, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (IN THOUSANDS EXCEPT SHARE DATA) March 31, December 31, (unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net Asset held for sale - Prepaid expenses and other current assets Total current assets PROPERTY AND EQUIPMENT, NET OTHER ASSETS Goodwill Other intangible assets Deferred financing costs, net Investment in joint ventures Deposits and other Total assets $ $ LIABILITIES AND EQUITY DEFICIT CURRENT LIABILITIES Accounts payable, accrued expenses and other $ $ Due to affiliates Deferred revenue Current portion of notes payable Current portion of deferred rent Current portion of obligations under capital leases Total current liabilities LONG-TERM LIABILITIES Deferred rent, net of current portion Deferred taxes Line of credit Notes payable, net of current portion Obligations under capital lease, net of current portion Other non-current liabilities Total liabilities COMMITMENTS AND CONTINGENCIES EQUITY DEFICIT Common stock - $.0001 par value, 200,000,000 shares authorized; 38,225,482, and 37,426,460 shares issued and outstanding at March 31, 2012 and December 31, 2011, respectively 4 4 Paid-in-capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total Radnet, Inc.'s equity deficit ) ) Noncontrolling interests Total equity deficit ) ) Total liabilities and equity deficit $ $ The accompanying notes are an integral part of these financial statements. 3 RADNET, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (IN THOUSANDS EXCEPT SHARE DATA) (unaudited) Three Months Ended March 31, NET SERVICE FEE REVENUE Service fee revenue, net of contractual allowances and discounts $ $ Provision for bad debts ) ) Net service fee revenue OPERATING EXPENSES Cost of operations Depreciation and amortization Loss on sale and disposal of equipment 24 Severance costs Total operating expenses INCOME FROM OPERATIONS OTHER EXPENSES Interest expense Other income ) ) Total other expenses LOSS BEFORE INCOME TAXES AND EQUITY IN EARNINGS OF JOINT VENTURES ) ) Provision for income taxes ) ) Equity in earnings of joint ventures NET LOSS ) ) Net (loss) income attributable to noncontrolling interests ) 68 NET LOSS ATTRIBUTABLE TO RADNET, INC. COMMON STOCKHOLDERS $ ) $ ) BASIC AND DILUTED NET LOSS PER SHARE ATTRIBUTABLE TO RADNET, INC. COMMON STOCKHOLDERS $ ) $ ) WEIGHTED AVERAGE SHARES OUTSTANDING Basic and diluted The accompanying notes are an integral part of these financial statements. 4 RADNET, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (in thousands) (unaudited) Three Months Ended March 31, NET LOSS $ ) $ ) Foreign currency translation adjustments 6 30 Reclassification of net cash flow hedge losses included in net loss during the period COMPREHENSIVE INCOME (LOSS) ) Less comprehensive income (loss) attributible to non-controlling interests ) 68 COMPREHENSIVE INCOME (LOSS) ATTRIBUTIBLE TO RADNET, INC.
